Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 1 of 29 Page ID #:77



  1   Angela C Agrusa (Bar No. CA-131337)
      angela.Agrusa@us.dlapiper.com
  2   David B. Farkas (Bar No. CA-257137)
      david.Farkas@us.dlapiper.com
  3   DLA PIPER LLP (US)
      2000 Avenue of the Stars
  4   Suite 400 North Tower
      Los Angeles, California 90067-4704
  5   Tel: 310.595.3000
      Fax: 310.595.3300
  6
      Attorneys for Defendant
  7   LEAD INTELLIGENCE, INC. d/b/a
      JORNAYA
  8
                             UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      AMANDA HILL, individually and on             CASE NO. 5:20-CV-01352-JWH-KK
 12   behalf of all others similarly situated, ,
                             Plaintiff,            [Assigned to Hon. John W. Holcomb]
 13
              v.                                   DEFENDANT LEAD
 14                                                INTELLIGENCE, INC. D/B/A
      LEAD INTELLIGENCE, INC. d/b/a                JORNAYA’S MOTION TO
 15   JORNAYA, ,                                   DISMISS THE COMPLAINT
                    Defendant.
 16                                                Date:   November 6, 2020
                                                   Time:   9:00 a.m.
 17                                                Room:   2
 18
                                                   [Request for Judicial Notice,
 19                                                Declaration of Larry Smith, and
                                                   [Proposed] Order Filed Concurrently
 20                                                Herewith]
 21
 22
 23
 24           ‘
 25
 26
 27
 28
      WEST/291840615
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 2 of 29 Page ID #:78



  1                                             TABLE OF CONTENTS
  2                                                                                                                           Page
  3   I.       INTRODUCTION ............................................................................................. 2
  4   II.      FACTUAL BACKGROUND ........................................................................... 6
  5            A.       Hill’s Visit to the Website....................................................................... 6
  6            B.       Hill Filed Suit Against Quicken Under The TCPA. ............................... 9
  7            C.       Hill Purportedly “Discovers” Her Claim Against Jornaya And
                        Files This Lawsuit. ................................................................................ 10
  8
               D.       How Jornaya’s Technology Actually Works. ....................................... 10
  9
      III.     ARGUMENT .................................................................................................. 14
 10
               A.       Hill’s Claims Are Time-Barred. ........................................................... 14
 11
               B.       Hill’s Claim Under Section 632 Fails As A Matter of Law
 12                     Because She Did Not Have a Reasonable Expectation of Privacy....... 17
 13            C.       Hill Does Not State a Claim under Section 631. .................................. 18
 14                     1.       Jornaya Accessed Information While It Was In Storage In
                                 Hill’s Device. .............................................................................. 19
 15
                        2.       Jornaya did not attempt to learn the “content or meaning”
 16                              of Hill’s communication. ............................................................ 22
 17            D.       Hill’s CIPA Claims Fail Because She Consented to the Alleged
                        Activity. ................................................................................................. 23
 18
      IV.      CONCLUSION ............................................................................................... 25
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      WEST/291840615                            i
             DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                          COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 3 of 29 Page ID #:79



  1                                            TABLE OF AUTHORITIES
  2                                                                                                                         Page(s)
  3   CASES
  4   Ashcroft v. Iqbal,
         556 U.S. 662 (2009) ............................................................................................. 15
  5
      Bell Atl. Corp. v. Twombly,
  6      550 U.S. 544 (2007) ............................................................................................. 15
  7   Bunnell v. Motion Picture Ass’n of Am.,
        567 F. Supp. 2d 1148 (C.D. Cal. 2007) ................................................................ 20
  8
      Campbell v. Facebook Inc.,
  9     77 F. Supp. 3d 836 (N.D. Cal. 2014).................................................................... 18
 10   Cline v. Reetz-Laiolo,
         329 F. Supp. 3d 1000 (N.D. Cal. 2018).................................................. 3, 4, 18, 19
 11
      DeBruyne v. Equitable Life Assur. Soc’y of U.S.,
 12     920 F.2d 457 (7th Cir. 1990) ................................................................................ 17
 13   Faulkner v. ADT Sec. Servs., Inc.,
        706 F.3d 1017 (9th Cir. 2013) .............................................................................. 15
 14
      Flanagan v. Flanagan,
 15      27 Cal. 4th 766 (Cal. 2002) .................................................................................. 18
 16   Fox v. Ethicon Endo-Surgery, Inc.,
        35 Cal. 4th 797 (2005) .................................................................................... 15, 16
 17
      Garcia v. Enter. Holdings, Inc.,
 18     78 F. Supp. 3d 1125 (N.D. Cal. 2015)............................................................ 22, 23
 19   Hill v. Quicken Loans, Inc.,
         Case No. 5: 19-cv-00163-FMO-SP (C.D. Cal.) ........................... 4, 7, 8, 15, 16, 17
 20
      In re Google Inc. Cookie Placement Consumer Privacy Litig.,
 21       988 F. Supp. 2d 434 (D. Del. 2013), aff’d in part, vacated in part,
          remanded, 806 F.3d 125 (3d Cir. 2015) ............................................................... 21
 22
      In re Google Inc.,
 23       No. 13-MD-02430-LHK, 2013 WL 5423918 (N.D. Cal. Sept. 26,
          2013) ..................................................................................................................... 18
 24
      In re Nickelodeon Consumer Privacy Litig.,
 25       No. CIV.A. 12-07829, 2014 WL 3012873 (D.N.J. July 2, 2014) ........................ 21
 26   In re Vizio, Inc., Consumer Privacy Litig.,
          238 F. Supp. 3d 1204 (C.D. Cal. 2017) .......................................................... 19, 20
 27
 28
      WEST/291840615                          ii
           DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                        COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 4 of 29 Page ID #:80



  1   In re Yahoo Mail Litig.,
          7 F. Supp. 3d 1016 (N.D. Cal. 2014).................................................................... 22
  2
      In re Zynga Privacy Litig.,
  3       750 F.3d 1098 (9th Cir. 2014) .............................................................................. 20
  4   Konop v. Hawaiian Airlines, Inc.,
        302 F.3d 868 (9th Cir. 2002) ................................................................................ 19
  5
      Maghen v. Quicken Loans Inc.,
  6     94 F. Supp. 3d 1141 (C.D. Cal. 2015), aff’d in part, dismissed in
        part, 680 F. App’x 554 (9th Cir. 2017) ................................................................ 22
  7
      Montalti v. Catanzariti,
  8     191 Cal. App. 3d 96 (1987) .................................................................................. 15
  9   NYC Topanga, LLC v. Bank of Am.,
        2015 WL 4075844 (C.D. Cal. July 2, 2015) ........................................................ 17
 10
      People v. Nakai,
 11     183 Cal.App.4th 499 (2010) ................................................................................. 18
 12   Revitch v. New Moosejaw, LLC,
         2019 WL 5485330 (N.D. Cal. Oct. 23, 2019) ................................................ 18, 19
 13
      Rustico v. Intuitive Surgical, Inc.,
 14     424 F. Supp. 3d 720 (N.D. Cal. 2019).................................................................... 3
 15   Sprewell v. Golden State Warriors,
         266 F.3d 979 (9th Cir. 2001) ................................................................................ 15
 16
      Theofel v. Farey-Jones,
 17      359 F.3d 1066 (9th Cir. 2004) .......................................................................... 4, 19
 18   United States v. Barrington,
        648 F.3d 1178 (11th Cir. 2011) ............................................................................ 20
 19
      United States v. Ropp,
 20     347 F.Supp.2d 831 (C.D. Cal. 2004) .................................................................... 20
 21   STATUTES
 22   Cal. Pen. Code § 631 ............................................................................. 2, 4, 19, 20, 21
 23   Cal. Pen. Code § 632 ..................................................................... 3, 17, 18, 19, 21, 22
 24   OTHER AUTHORITIES
 25   https://www.ca9.uscourts.gov/ .................................................................................. 12
 26
 27
 28
      WEST/291840615                         iii
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 5 of 29 Page ID #:81



  1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2           PLEASE TAKE NOTICE THAT on November 6, 2020 at 9:00 a.m., or as
  3   soon thereafter as this matter may be heard in Courtroom 1 of the United States
  4   District Court for the Central District of California, before the Honorable John W.
  5   Holcomb, located at 3470 Twelfth Street Riverside, California 92501-3801,
  6   Defendant Lead Intelligence, Inc. d/b/a Jornaya (“Jornaya”) will and hereby does
  7   move this Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), for an Order
  8   dismissing the Complaint and claims therein of Plaintiff Amanda Hill (“Plaintiff” or
  9   “Hill”) with prejudice, for failure to state a claim upon which relief may be granted.
 10           This Motion is based on the facts that (1) Hill’s claims are time-barred; (2)
 11   Hill fails to state a claim for violation of California Penal Code section 632, because
 12   there is no reasonable expectation of privacy in internet communications; (3) Hill
 13   fails to state a claim for relief under California Penal Code section 631, because
 14   Jornaya did not intercept any communication while “in transit,” as required by the
 15   statute for liability; and Jornaya did not intercept the “content or meaning” of any
 16   communication as required by the statute; and (4) Hill also fails to state a claim
 17   under either section because she consented to any alleged activity.
 18           This Motion is made following the conference of counsel pursuant to L.R. 7-3
 19   which took place on September 28, 2020.
 20           The Motion is based on this Notice of Motion and Motion, the accompanying
 21   Memorandum of Points and Authorities in support thereof, the accompanying
 22   Request for Judicial Notice, the pleadings on file with the Court, and such
 23   arguments and authorities as may be presented at or before the hearing.
 24    Dated:          October 5, 2020              By: /s Angela C. Agrusa
 25                                                    Angela C Agrusa
                                                       David B. Farkas
 26
 27
 28
      WEST/291840615                         1
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 6 of 29 Page ID #:82



  1   I.      INTRODUCTION
  2           Jornaya provides a service that allows website owners to secure evidence of
  3   prior express consent made by consumers who, through online submissions, request
  4   to receive telephone calls and text messages. That evidence can be used when the
  5   consumer later files a lawsuit asserting a claim for violation of the Telephone
  6   Consumer Protection Act (“TCPA”) and alleges that the requested calls or text
  7   messages were unwanted. Plaintiff Amanda Hill is one such consumer. She and her
  8   counsel have filed a separate, nationwide TCPA class action against Quicken Loans,
  9   LLC in this Court. See Hill v. Quicken Loans, 5:19-cv-00162-FMO-SP (“Quicken
 10   Case”). Faced with Jornaya’s evidence of her consent to the challenged calls and
 11   text messages in the Quicken case, Plaintiff and her counsel (who have brought
 12   numerous TCPA class actions over many years against a variety of defendants and
 13   so undeniably are well-familiar with Jornaya and its service) now bring this action
 14   in a transparent attempt to avoid that evidence on the theory that it was obtained in
 15   violation the California Invasion of Privacy Act (“CIPA). But this attempt fails at its
 16   inception because Hill has failed to state a cognizable claim for violation of the
 17   statute.
 18           Both this lawsuit and the Quicken Case arise from Plaintiff’s October 2018,
 19   visit to online comparison shopping website (lmb.YourVASurvey.info or the
 20   “Website”) from her mobile phone for the purpose of obtaining an estimate on a
 21   home mortgage loan. During her visit, she provided certain information related to
 22   her request in response to a series of “webform” questions, and expressly consented
 23   to the collection and use of that information to contact her. After being contacted by
 24   a prospective lender in response to her visit to the website, Hill filed her TCPA
 25   lawsuit against that lender—Quicken.1
 26
 27   1
       Quicken obtained Hill’s information from LMB Mortgage Services, Inc., d/b/a
      LowerMyBills.com (“LMB”). LMB is a “lead generator,” a company that finds
 28
      WEST/291840615                          2
           DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                        COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 7 of 29 Page ID #:83



  1           Jornaya’s patented product provides its clients with a solution that is both pro-
  2   business and pro-consumer. That product allows clients to protect against TCPA
  3   lawsuits like the one Hill brought against Quicken, and allows clients to protect
  4   consumers against misuse of their personal data by third-parties whom may falsely
  5   enter the information at a website. The product allows website owners—including
  6   the owner of the website at issue—to insert Jornaya’s JavaScript code at various
  7   points on its website, and Jornaya’s technology captures what was presented to a
  8   visitor during his or her visit to the website—e.g., the color, font, style, and content
  9   of the webpage. The JavaScript further directly captures form entries inputted by the
 10   visitor to the website from the user’s own device, and then immediately applies a
 11   cryptographic “one-way hash function,” rendering the information unintelligible to
 12   Jornaya or to anyone else. Through this service, a website owner can verify the
 13   events, and the authenticity of those events, that took place during a user’s visit to
 14   the website, including the manifestation of consent to be contacted for purposes of
 15   the TCPA and other consumer protection laws. Critically, for purposes of this case,
 16   Jornaya does not obtain the visitor’s identity, nor any intelligible information about
 17   the user. Jornaya also does not sell the data or market to the visitor. Rather,
 18   Jornaya’s data permits the website owner to verify its own data against Jornaya’s
 19   data to obtain verification of a visitor’s interactions with a website, including a
 20   consumer’s provision of TCPA consent to receive calls and text messages.
 21           Apparently frustrated with Jornaya’s product, which poses a substantial
 22   obstacle to TCPA class actions like Hill’s case against Quicken and which verifies
 23   consent (and prevents manufactured TCPA claims), Hill and her counsel
 24   (experienced, repeat TCPA lawyers undoubtedly well-familiar with Jornaya’s
 25   services from numerous past TCPA cases) now bring this lawsuit against Jornaya,
 26
 27   customers interested in a certain product. As discussed herein, LMB did not operate
      the Website. Instead, the Website owner and operator was Suited Connector LLC
 28   (“Suited Connector”) (See Declaration of Larry Smith (“Smith Decl.”).).
      WEST/291840615                         3
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 8 of 29 Page ID #:84



  1   alleging that the product somehow violated the California Invasion of Privacy Act,
  2   Cal. Penal Code §§ 631 and 632 (“CIPA”).2 But as demonstrated below, the
  3   Complaint is untimely and is defective in numerous respects and should therefore be
  4   dismissed.
  5           First, Hill’s claims are time-barred. Although she alleges that she only
  6   discovered her claim against Jornaya in December 2019, her counsel has been
  7   intimately involved in and has represented Hill in her putative class action lawsuit
  8   against Quicken, which was filed on January 28, 2019. As this Court may confirm
  9   from a review of judicially-noticeable and publicly-available court records, a central
 10   issue in that case has been the arbitration clause in LMB’s Terms of Use. As part of
 11   that case, Hill and her counsel had access to and undoubtedly reviewed (or should
 12   have reviewed) both Suited Connector’s Privacy Policy and LMB’s Privacy Policy,
 13   both of which were prominently displayed to Hill during her visit to the Website.
 14   Both Policies (which this Court may consider in ruling on this Motion because
 15   Hill’s allegations put the content of the subject website at issue) explicitly notified
 16   Hill (and her counsel) that the Website employed Jornaya’s technology to be able to
 17   recreate Hill’s interaction with the Website. Thus, for at least six months or more
 18   from the time Hill filed her complaint against Quicken, Hill and her counsel were
 19   aware that the Website employed Jornaya’s technology. As such, Hill was on
 20   inquiry notice of her claims and cannot meet her burden to toll the applicable one-
 21   year statute of limitations via the discovery rule. Rustico v. Intuitive Surgical, Inc.,
 22
 23   2
        Hill’s counsel has publicly advocated to the Federal Communications Commission
      in TCPA rulemaking for website owners to “monitor and oversee” third-party
 24   websites, including by reviewing “web traffic reports, and conduct any other level of
      appropriate oversight to ensure that the leads are legitimate and not being
 25   manufactured.” Comment of Law Offices of Todd M. Friedman, P.C., and
      Kazerouni Law Group, APC to Rulemaking Proceeding No. 02-278, at 11, available
 26   at https://ecfsapi.fcc.gov/file/10623866827457/FCC%20Comment%20-
      %20unfiled.pdf (last accessed: October 5, 2020). It is thus ironic that Hill’s counsel
 27   now challenges in this lawsuit those very measures that it advocated for after they
      were used as evidence against their client, Hill, to prove her lead was “legitimate
 28   and not being manufactured.”
      WEST/291840615                         4
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 9 of 29 Page ID #:85



  1   424 F. Supp. 3d 720, 737 (N.D. Cal. 2019) quoting Jolly v. Eli Lilly & Co., 44
  2   Cal.3d 1103, 1111 (1988) (en banc) (“A plaintiff need not be aware of the specific
  3   ‘facts’ necessary to establish the claim; that is a process contemplated by pretrial
  4   discovery.” Instead, “[s]o long as a suspicion exists, it is clear that the plaintiff must
  5   go find the facts; she cannot wait for the facts to find her.”) Plaintiff’s inexcusable
  6   delay in filing this suit renders it subject to dismissal.
  7           Second, Hill’s claim under Penal Code section 632 fails as a matter of law
  8   because that statute required that Hill have a “reasonable expectation of privacy” in
  9   her communication, or in other words, that the communication was “confidential.”
 10   Courts in the Ninth Circuit have uniformly concluded, however, that internet-based
 11   communications are not confidential. See., e.g., Cline v. Reetz-Laiolo, 329 F. Supp.
 12   3d 1000, 1051 (N.D. Cal. 2018) (“Internet-based communications are not
 13   ‘confidential’ within the meaning of section 632”).
 14           Third, Hill’s claim under Penal Code section 631 fails as a matter of law
 15   because Jornaya’s JavaScript does not (and cannot) intercept any communication.
 16   Rather, publicly available patent records confirm that it (as most any website does)
 17   obtains information directly from a user’s device in storage, while the information is
 18   stored in Random Access Memory (“RAM”). It is black-letter law that section 631
 19   does not prohibit accessing information while it is in storage, even if it is
 20   subsequently sent via an electronic communication to another recipient. Theofel v.
 21   Farey-Jones, 359 F.3d 1066, 1077 (9th Cir. 2004) (holding that defendant did not
 22   “intercept” plaintiff’s emails when defendant gained unauthorized access to
 23   plaintiff’s emails which were already delivered and held in electronic storage by
 24   plaintiff’s service provider’s server); Cline, 329 F. Supp. 3d at 1051 (“Like its
 25   federal counterpart, [this] section of [CIPA] require[s] the interception of an
 26   electronic communication.”). Because Jornaya’s JavaScript did not and could not
 27   intercept Hill’s communications, but rather obtained the data directly from Hill’s
 28   mobile device’s storage, her claim under section 631 fails as a matter of law. Indeed,
      WEST/291840615                         5
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 10 of 29 Page ID #:86



  1   if that were not the case, nearly every internet website (including the Ninth
  2   Circuit’s) would be in violation of section 631. Additionally, Hill’s section 631
  3   claim fails because Jornaya does not obtain the “content or meaning” of any
  4   communication, because it only stores “hashed” or unintelligible data that is not
  5   associated with any particular individual.
  6           Fourth, Hill’s claim fails under both sections of CIPA because she was
  7   notified by the website owner and provided consent to the use of third-party
  8   JavaScript to function in precisely the way Jornaya’s script did during her
  9   interaction with the website. As such, her entire complaint should be dismissed.
 10   II.     FACTUAL BACKGROUND
 11           A.       Hill’s Visit to the Website.
 12           Hill alleges that on October 10, 2018, while in California, she used her mobile
 13   device to visit an online comparison shopping website, YourVASurvey.com, which
 14   she contends is owned by LMB, for the purpose of obtaining an estimate on a home
 15   loan. (Compl. ¶ 15.) In fact, as Hill knows from her status as lead plaintiff in the
 16   Quicken Case, she actually visited lmb.YourVASurvey.info (the “Website”) and
 17   that site is owned by third-party Suited Connector LLC. (Smith Decl., ¶ 2.)3 During
 18   her visit, she navigated through several pages and completed webforms prompting
 19   her for some general information regarding her request for mortgage information.
 20   (Compl., ¶¶ 16-19.) On each and every page, Suited Connector’s Terms of Use and
 21
 22
      3
        “[C]ourts must consider the complaint in its entirety,” including “documents
 23   incorporated into the complaint by reference, and matters of which a court may take
      judicial notice.” See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
 24   (2007). The incorporation by reference “doctrine prevents plaintiffs from selecting
      only portions of documents that support their claims, while omitting portions of
 25   those very documents that weaken—or doom—their claims.” Khoja v. Orexigen
      Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). Here, Hill makes allegations
 26   regarding the disclosures that were present on the Website during her visit. (Compl.
      ¶¶ 40, 43, 45.) As such, the documents submitted via the Smith Declaration and
 27   Request for Judicial Notice should be considered by the Court. The publicly
      available documents filed in the Quicken Case are likewise subject to judicial
 28   notice.
      WEST/291840615                           6
            DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                         COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 11 of 29 Page ID #:87



  1   Privacy Policy were visible and hyperlinked. (Smith Decl., ¶¶ 3-5, Exh. A.) The
  2   Privacy Policy stated—in a section entitled “How We Use and Share
  3   Information,” (bold in original)—that “The information collected is used to provide
  4   you with additional information regarding the services and/or products you have
  5   expressed interest in. This may include sharing your PII on to a third party who
  6   provides such services or products. . . 1. We share your PII and Non-PII information
  7   with third parties who will provide you with their opportunities, products or
  8   services. This includes your interests and preferences, so they may determine
  9   whether you might be interested in their products or services. 2. We also share your
 10   PII and Non-PII information with companies and individuals we employ to
 11   perform technical or mechanical functions on our behalf, such as third parties
 12   who host our website, analyze our data, provide marketing assistance, process
 13   credit card payments, and provide customer service.” (Id., emphasis added.) In other
 14   words, Suited Connector explicitly disclosed to Hill that by using the website and
 15   submitting information in the form fields, she authorized that her information would
 16   be shared with third-parties.
 17           Despite these disclosures, and despite the fact that the Website owner and
 18   operator was actually Suited Connector, Hill claims that she “believed at all times
 19   during her visit to the [Website] that the confidential information she was inputting
 20   into the page would only be communicated to the site’s owner and operator, LMB.”
 21   (Compl. ¶ 22.)
 22           Hill then navigated to the final page on the Website that included a button
 23   entitled “See my results!,” below which was language indicating that by clicking the
 24   button, Hill would agree to share her information with lending partners and for those
 25   lending partners to contact her via by telephone. (Compl., ¶ 20.) The disclosures
 26   appeared as follows:
 27
 28
      WEST/291840615                         7
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 12 of 29 Page ID #:88



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17   (Smith Decl., ¶ 6.)
 18           Hill alleges that she did not press the button, and that even if she did, she had
 19   no reason to believe that any of her personal information would be intercepted,
 20   monitored, or recorded by [Jornaya] or any other third-parties undisclosed to her by
 21   LMB.” (Id. ¶ 24.) In fact, not only did the list of lending partners that was disclosed
 22   to Hill number in the hundreds, the language just below the “See my results!” button
 23   contained a link to LMB’s Privacy Policy, which stated:
 24           Tracking Technologies
 25           Technologies such as cookies or similar technologies are used by
 26           LowerMyBills.com and our marketing providers, display advertising
              network providers, affiliates, and other campaign performance tracking
 27           and analytics service providers, such as Lead Intelligence, Inc. (d/b/a
 28           Jornaya), whose privacy policy can be viewed here:
      WEST/291840615                         8
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 13 of 29 Page ID #:89



  1           https://www.jornaya.com/consumer-privacy          -policy. These
              technologies are used in analyzing trends, administering the site,
  2
              tracking users’ movements around the site (including capture of
  3           visual snapshots of your activity on our site) and to gather
              demographic information about our user base as a whole. We may
  4
              receive reports based on the use of these technologies by these
  5           companies on an individual as well as aggregated basis.
  6   (Id., Exh. B.)
  7           In other words, Hill was explicitly informed that the Website employed
  8   Jornaya’s (and other third-party services) in order to verify Hill’s interaction with
  9   the site and to confirm any consent she provided to be contacted by lenders in
 10   response to her request for mortgage information.
 11           B.       Hill Filed Suit Against Quicken Under The TCPA.
 12           On January 28, 2019, Hill filed suit against Quicken for alleged violation of
 13   the TCPA. A central issue in the Quicken Case is whether Hill clicked the “See my
 14   results!” button, thereby providing affirmative express consent under the TCPA to
 15   be contacted. A secondary question in that case is whether Hill consented to an
 16   arbitration clause contained in LMB’s Terms of Use. Despite her allegations to the
 17   contrary in her Complaint in this action (see, e.g., ¶ 18, alleging that she submitted
 18   her telephone number, home address, and telephone number), Hill submitted a
 19   sworn declaration in the Quicken Case stating that: “Although I may have partially
 20   filled in some of the non-personal intake information on the webpage, I did not
 21   complete all of the intake fields, and in particular, I did not input any of my
 22   personal contact information, did not click any “See my results” or “Click to See
 23   Your Free Results” buttons or other buttons on any such website, and did not ever
 24   receive notice of or agree to any purported terms of service available related to any
 25   such website.” (RJN, Exh. A, emphasis added.) She confirmed: “Again, at no point
 26   have I ever inputted my telephone number or any of my personal contact
 27   information into the YourVASurvey or LowerMyBills.com website or any other
 28   website associated with Quicken, LMB, or any related companies. And I never
      WEST/291840615                         9
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 14 of 29 Page ID #:90



  1   pressed any button to submit the information that I did input into any form on any
  2   Quicken, LMB, or related webpage.” (Id.)
  3           C.       Hill Purportedly “Discovers” Her Claim Against Jornaya And
                       Files This Lawsuit.
  4
              Hill alleges that Jornaya used a “Spyware Apparatus” to secretly intercept,
  5
      monitor, and record, in real time, her keystrokes, mouse clicks, and other
  6
      confidential communications with the website. (Compl. ¶¶ 33, 34.) In fact, as
  7
      discussed in Section II.C. below, Jornaya’s patented technology did nothing of the
  8
      sort. Critically, for purposes of the relevant one-year statute of limitations, Hill
  9
      alleges that she “first learned of [Jornaya’s] use of its Spyware Apparatus to
 10
      intercept and record her confidential communications on the YourVASurvey.info
 11
      website (as alleged above) on December 9, 2019, during the discovery process in
 12
      [the Quicken Case.]” (Id. ¶ 50.) Hill does not (and cannot) explain why she could
 13
      not have “discovered” her claims during the six month period after she filed her suit
 14
      against Quicken and July 3, 2019 (one year prior to her filing this lawsuit), during
 15
      which time she and her attorneys undoubtedly reviewed (or at least should have
 16
      reviewed) LMB’s Privacy Policy that directly notified her that the Website used
 17
      Jornaya’s technology as discussed above.
 18
              D.       How Jornaya’s Technology Actually Works.
 19
              Jornaya’s TCPA Guardian Service is a patented product that website owners,
 20
      lead generators, mortgage lenders, insurance carriers, schools and others may
 21
      license and choose to enable by inserting Jornaya’s proprietary and patented
 22
      JavaScript into the websites they operate and control. (RJN, Exh. B.) A website
 23
      owner may choose to insert the JavaScript at any or all points in their website flows,
 24
      in order to assist the website owner and their business partners to ensure TCPA
 25
      Compliance and to provide proof of such compliance should they require it.4 (Id.) It
 26
 27
      4
       In addition to proving compliance with any other consumer protection laws or
 28   otherwise verifying interactions with the website.
      WEST/291840615                        10
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 15 of 29 Page ID #:91



  1   benefits consumers, website owners, and marketers, in that it provides verification
  2   and documentation of consent, which ensures that only those consumers who have
  3   given their affirmative consent are contacted, and it safeguards against false post-
  4   hoc claims that a user did not consent to be called or misuse of consumer data by
  5   third-parties.
  6           The TCPA Guardian Service does not, however, record or intercept any
  7   communications between a website owner and a visitor. Rather, the tool enables a
  8   website owner to recreate a visitor’s interactions with a website. (Id. at Abstract:
  9   “An improved process for recreating a webpage as presented to the visitor is
 10   provided.”) It does that by using technology that is common across the internet—
 11   JavaScript. The JavaScript is code that is offered to a website owner to place at any
 12   point in their website flows. In summary, the technology works as follows: (1) when
 13   (and only when) a website owner places the JavaScript on their website, the first
 14   thing that occurs when a visitor loads the page is that a unique “LeadiD” is created.
 15   The LeadiD is a random Universal Unique Identifier (“UUID”) (e.g., 3a59a5e5-
 16   65d6-4bb8-b199-bf16ad344b2a). It is not attributable to any individual, but rather to
 17   the specific visit to the website (Id. at “Summary.”); (2) the JavaScript then collects
 18   information about the website (i.e., its content, color, design, elements, and
 19   appearance) in order to be able to verify what the visitor saw during their visit; (3)
 20   for any form fields where a visitor may input information, the JavaScript sends a
 21   network request to obtain the information directly from the visitor’s device’s
 22   Random Access Memory “RAM”; and (4) Jornaya’s servers automatically apply a
 23   cryptographic one-way hash function that renders the form-field information
 24   unintelligible both to Jornaya to anyone else. (Id.)5
 25
 26   5
       A hash value is an alphanumeric sequence that is unique to a specific digital
      character or file. Any identical copy of the character or file will have exactly the
 27   same hash value as the original, but any alteration of the character or file, including
      even a change of one or two characters of text, would result in a different hash
 28   value.
      WEST/291840615                        11
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 16 of 29 Page ID #:92



  1           Then, a website owner (or lender, insurance carrier, school, or lead generator)
  2   can check its own data against Jornaya’s LeadiD and hashed values to confirm the
  3   accuracy of what occurred during a visit. If requested, Jornaya can use the website
  4   owner’s information in conjunction with the information obtained by its JavaScript
  5   to create a “reenactment” or “re-rendering” of the visitor’s interactions with the
  6   website. (Id.)
  7           One of the patents describing Jornaya’s TCPA Guardian Service verifies this
  8   process. Patent No. 1,0366,140 (the “‘140 Patent”) describes the fact that Jornaya’s
  9   JavaScript sends a network request to obtain information about the website visitor’s
 10   entries directly from the visitor’s device. The patent further clearly explains that
 11   Jornaya’s JavaScript does not record interactions with the website, but rather obtains
 12   information about the website’s appearance and separately obtains the visitor’s
 13   entries from the visitor’s device in order to subsequently be able to create a visual
 14   re-rendering or reenactment of the visit. (Id.)
 15           Some embodiments of the present invention are directed to a system,
              apparatus, and process for capturing content when a visitor of a webpage
 16
              accesses and/or enters information into the webpage owned and/or
 17           operated by a lead generator from his or her device (e.g., the client
              device). For example, in some embodiments, the content displayed on
 18
              the webpage is scanned and transmitted to a server. The style, format,
 19           etc., of the webpage can also be scanned and transmitted to a server. This
              allows the server to create a snapshot of the captured content, i.e.,
 20
              recreate the webpage as displayed to the visitor. This can be
 21           performed each time a script for capturing the content loads. In
 22           other embodiments, the capturing of the content can be performed
              each time the visitor performs an action, such as filling out
 23           information in a fillable form on the webpage, refreshing the
 24           webpage, or loading another webpage of the lead generator. Such
              actions may be referred as a lead event.
 25
      (Id., emphasis added.) In other words, each time an action is taken, for example,
 26
      loading or refreshing the page or filling out a form field on a website is referred to
 27
      as a “lead event.” For each lead event, the JavaScript pulls data about the website’s
 28
      WEST/291840615                        12
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 17 of 29 Page ID #:93



  1   appearance so that what the visitor saw can be recreated later. Further, when a
  2   visitor fills out a form field, the visitor’s input is pulled directly from storage on the
  3   user’s device:
  4           The process begins at 505 with the server receiving captured (or
              scanned) information from the client device, and saving the captured
  5
              information in a local or remote database at 510. . . . At 515, the captured
  6           information (e.g., style elements and the structure of the webpage) is
              used to recreate the webpage. This recreation process allows a server to
  7
              playback the actions performed by the visitor on the webpage. See, for
  8           example, item 1705 of FIG. 17.
  9   (Id.) “Client device” in the patent “may include, but are not limited to, a laptop, a
 10   desktop, and a portable computing device, such as a mobile device.” In other words,
 11   Jornaya’s JavaScript obtains the information directly from storage in the visitor’s
 12   device. As relevant to this case, when Ms. Hill visited the Website and entered in
 13   her zip code (as the Complaint concedes she did, although she inexplicably denied
 14   doing so in the Quicken Case), that data was stored on her own device in RAM.
 15   Once she clicked out of the form field containing her zip code, Jornaya’s script sent
 16   the already stored information to Jornaya’s servers, where it was stored in hashed
 17   format. The data was not intercepted while in transit to Suited Connector (or LMB
 18   or any other entity), because it was requested and obtained directly from Ms. Hill’s
 19   device’s RAM.
 20           This functionality is commonplace across the internet. As just one example,
 21   the Ninth Circuit’s website contains a search bar on its landing page that employs
 22   Google JavaScript to operate. When a visitor types a search into the form field,
 23   Google’s JavaScript is triggered and the search is relayed to Google’s servers.6 Just
 24   the same way that Jornaya’s JavaScript obtains content directly from a visitor’s
 25   device’s RAM during a visit to the Website, Google’s JavaScript obtains the content
 26
 27   6
          See https://www.ca9.uscourts.gov/ (last accessed: Oct. 5, 2020.)
 28
      WEST/291840615                          13
            DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                         COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 18 of 29 Page ID #:94



  1   of a search on the Ninth Circuit’s website directly from the visitor’s device in
  2   storage.7 This same process occurs millions of times across the internet on a daily or
  3   hourly basis.
  4   III.     ARGUMENT
  5            The Complaint must be dismissed if it does not “contain sufficient factual
  6   matter . . . to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
  7   556 U.S. 662, 678 (2009) (quotation omitted). Plaintiff must do more than plead
  8   “labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A
  9   “formulaic recitation of the elements of a cause of action will not do.” Id. Although
 10   well-pleaded allegations of material fact are taken as true, Faulkner v. ADT Sec.
 11   Servs., Inc., 706 F.3d 1017, 1019 (9th Cir. 2013), the Court does not “accept as true
 12   allegations that are merely conclusory, unwarranted deductions of fact, or
 13   unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988
 14   (9th Cir. 2001).
 15            A.      Hill’s Claims Are Time-Barred.
 16            CIPA has a one-year statute of limitations. Montalti v. Catanzariti, 191 Cal.
 17   App. 3d 96, 98 & n.1(1987). All of Hill’s claims arise from her interaction with the
 18   Website in October 2018. (Compl. ¶ 15.). Because she did not file suit until 19
 19   months later, in July 2020, Hill’s CIPA claims are time-barred.
 20            Hill alleges, in conclusory fashion, that the “delayed discovery” doctrine rule
 21   saves her claims. (Compl. ¶¶ 50, 51.) It does not. To avail herself of this doctrine,
 22   Hill must “specifically plead facts to show (1) the time and manner of discovery and
 23   (2) the inability to have made earlier discovery despite reasonable diligence.” Fox v.
 24   Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 808 (2005) (citation omitted). Hill
 25   attempts to plead the first elements by alleging that she only discovered the basis for
 26
 27
      7
       The initiation of these scripts can be viewed by using the “Developer’s Tools” in
 28   web browsers like Chrome.
      WEST/291840615                           14
             DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                          COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 19 of 29 Page ID #:95



  1   her claims in December 2019, through discovery in the Quicken Case. (Compl. ¶
  2   50.) But she fails to adequately plead the second requirement: that, despite diligent
  3   investigation of the circumstances of the injury, [s]he . . . could not have reasonably
  4   discovered facts supporting the cause of action within the applicable statute of
  5   limitations period.” Fox, 35 Cal. 4th at 809. Hill pleads no factual allegations of any
  6   reasonable diligence by her—let alone any factual basis from which this Court could
  7   conclude that Hill could not have discovered her claims earlier despite the exercise
  8   of reasonable diligence. Nor could she because, under California law, plaintiffs “are
  9   charged with presumptive knowledge of an injury if they have ‘information of
 10   circumstances to put them on inquiry,’ or if they have ‘the opportunity to obtain
 11   knowledge from sources open to their investigation.” Id. at 807-08 (internal
 12   alterations omitted). “[S]uspicion of one or more of the elements of a cause of
 13   action, coupled with knowledge of any remaining elements, will generally trigger
 14   the statute of limitations period.” Id. at 807. All of these circumstances are present
 15   here, because the information Hill claims was lacking was disclosed on the Website
 16   at the time of her October 2018 visit.
 17           Thus, Hill’s conclusory assertion that she “could not reasonably have
 18   discovered the facts giving rise to the claims alleged herein – i.e., Defendant’s
 19   interception, monitoring, and recording of her confidential communications on the
 20   YourVASurvey.info website on October10, 2018 – until she received documents
 21   and other materials that revealed such practices on December 9, 2019, in connection
 22   with the discovery process in the Hill v. Quicken Loans, Inc. litigation,” does not
 23   withstand scrutiny. (Compl. ¶ 51.) LMB’s Privacy Policy explicitly describes the
 24   fact that Jornaya’s technology was implemented on the Website and that such
 25   technology was “used in analyzing trends, administering the site, tracking users’
 26   movements around the site (including capture of visual snapshots of your activity on
 27   our site).” (Smith Decl., ¶ 7, Exh. B.) That Privacy Policy was hyperlinked on the
 28   last page Hill saw as she navigated through the Website. (Id.) Additionally, the
      WEST/291840615                        15
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 20 of 29 Page ID #:96



  1   version of the Suited Connector Privacy Policy in place in January 2019 (when Hill
  2   filed the Quicken Case) and through today—which is conspicuously located on each
  3   page of the Website’s flow—states:
  4           Technology We Utilize
  5           The use of technologies such as cookies, web beacons and java script
  6           may be implemented by us and third parties. These will be placed and
              used as tracking technologies by us, third parties and advertisers. These
  7           technologies and some that are similar collect web technology
  8           information about you such as: internet protocol (IP) addresses, browser
              type, internet service provider (ISP), referring/exit pages, operating
  9           system, date/time stamp, and/or mouse and clickstream data. We may
 10           receive reports based on these technologies on an individual or
              aggregated basis for analysis purposes.
 11
 12                                        *      *     *

 13           JavaScript. We may also use JavaScript. JavaScript is a computer
              language that enhances the functionality of web properties, particularly
 14           with respect to pictures. We or third parties also use it to track, record
 15           and analyze user interactions, provide proof of legal compliance, and
              improve our site’s functions. You may deactivate JavaScript through
 16           your browser settings or activate it the same way.
 17
      (Smith Decl., ¶ 7, Exh. B; RJN, Exh. C.)
 18
              Both LMB’s Privacy Policy and Suited Connector’s Privacy Policy were
 19
      available to Hill at the time she visited the Website and in January 2019, when she
 20
      filed her lawsuit against Quicken about her interaction with the Website. Her
 21
      counsel in this case—who also represent Hill in the Quicken Case—undoubtedly
 22
      reviewed (or, at least, should have reviewed) these documents in conducting their
 23
      reasonable investigation into Hill’s claims and Quicken’s defenses. This is
 24
      particularly obvious in TCPA litigation, where a central question is whether the
 25
      person called consented to any terms, and whether adequate disclosures were made
 26
      regarding the use of autodialing technology. Further, another central question in the
 27
      Quicken Case is whether Hill consented to an arbitration clause. It is simply not
 28
      WEST/291840615                        16
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 21 of 29 Page ID #:97



  1   reasonable to believe that Hill and her counsel did not review the relevant
  2   disclosures and agreements present on the Website during the six month period
  3   between January 28, 2019 (when Hill filed the Quicken Case) and July 3, 2019 (one
  4   year prior to her filing this lawsuit). In fact, Hill and her counsel were on “inquiry
  5   notice” of her claims well before December 2019 and well before July 2019, and
  6   thus her claims are time-barred.8 See NYC Topanga, LLC v. Bank of Am., 2015 WL
  7   4075844, at *6 (C.D. Cal. July 2, 2015) (“Plaintiff’s failure to read the Agreement
  8   cannot support a claim for delayed discovery.”); DeBruyne v. Equitable Life Assur.
  9   Soc’y of U.S., 920 F.2d 457, 466 (7th Cir. 1990) (“[P]laintiffs cannot avoid the
 10   statute of limitations by possessing, but failing to read, the documents that would
 11   put them on inquiry notice.”).
 12           B.       Hill’s Claim Under Section 632 Fails As A Matter of Law Because
                       She Did Not Have a Reasonable Expectation of Privacy.
 13
              Hill’s claim against Jornaya under section 632 of CIPA fails as a matter of
 14
      law because that section requires that the communication be confidential. A
 15
      communication is confidential under section 632 if one of the parties “has an
 16
      objectively reasonable expectation that the conversation is not being overheard or
 17
      recorded.” Flanagan v. Flanagan, 27 Cal. 4th 766, 776 (Cal. 2002). And as even a
 18
      cursory analysis of California law reveals, courts have developed a presumption that
 19
      internet communications do not reasonably give rise to that expectation.
 20
              California appellate courts have generally found that internet-based
 21
      communications are not “confidential” within the meaning of section 632, because
 22
      such communications can easily be shared by, for instance, the recipient(s) of the
 23
 24
      8
        Plaintiff was on inquiry notice at least as of the filing of her complaint in the
 25   Quicken Case because she and her counsel had access to—and must have
      reviewed—both Suited Connector’s and LMB’s Privacy Policies, which both
 26   disclosed the existence of third-party technology embedded in the Website. LMB’s
      Privacy Policy explicitly referred to Jornaya’s technology. (Smith Decl., ¶ 7, Exh.
 27   B.) Additionally, in April 15, 2019, Quicken filed a declaration from the General
      Counsel of LMB that specifically referred to LMB’s Privacy Policy. (RJN, Exh. C,
 28   Viner Decl. at ¶ 10-11.)
      WEST/291840615                        17
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 22 of 29 Page ID #:98



  1   communications. See, e.g., People v. Nakai, 183 Cal.App.4th 499, 518 (2010);
  2   Campbell v. Facebook Inc., 77 F. Supp. 3d 836, 849 (N.D. Cal. 2014) (Facebook
  3   users did not have a reasonable expectation of privacy in the messages they sent on
  4   the platform since California appellate courts hold that Internet communications are
  5   not confidential); Cline 329 F. Supp. 3d at 1051 (“Internet-based communications
  6   are not ‘confidential’ within the meaning of section 632, because such
  7   communications can easily be shared by, for instance, the recipient(s) of the
  8   communications.”); In re Google Inc., No. 13-MD-02430-LHK, 2013 WL 5423918,
  9   at *23 (N.D. Cal. Sept. 26, 2013) (reviewing California Courts of Appeal decisions
 10   suggesting “internet-based communication cannot be confidential” and concluding
 11   that plaintiffs had “not plausibly alleged that they had an objectively reasonable
 12   expectation that their email communications were ‘confidential’ under the terms of
 13   section 632.”).
 14           In Revitch v. New Moosejaw, LLC, 2019 WL 5485330 (N.D. Cal. Oct. 23,
 15   2019), the court considered whether claims alleging that a defendant wiretapped the
 16   plaintiff’s communications and scanned his computer for files revealing his identity
 17   during his visit to an internet clothing retail website. After reviewing and discussing
 18   the uniform holdings that internet communications are not confidential, the court
 19   held that “[n]othing about these particular internet communications—inquiring
 20   about items of clothing on a retail website—warrants a deviation from this general
 21   rule.” Id. at *3. Likewise here, nothing about the particular internet communications
 22   at issue in Hill’s complaint—inquiring about a potential loan—warrants a deviation
 23   from the general rule that internet communications are not confidential for purposes
 24   of section 632. As such, Hill’s claim under section 632 should be dismissed as a
 25   matter of law.
 26           C.       Hill Does Not State a Claim under Section 631.
 27           Hill’s claim under section 631 fares no better. It should be dismissed on two
 28   independent grounds. First, as confirmed by court, patent, and other records of
      WEST/291840615                        18
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 23 of 29 Page ID #:99



  1   which this Court may take judicial notice, Jornaya’s JavaScript does not (and
  2   cannot) intercept communications while they are in transit. In fact, it does not
  3   intercept any communication at all. Instead, as described above, the JavaScript
  4   obtains information directly from storage on the user’s device. Second, Jornaya did
  5   not obtain the “content or meaning” of a communication, as required under the
  6   statute.
  7                    1.   Jornaya Accessed Information While It Was In Storage In Hill’s
                            Device.
  8
              “CIPA is violated when a person ‘reads, or attempts to read, or to learn the
  9
      contents or meaning of any message, report, or communication while the same is
 10
      in transit or passing over any wire, line, or cable.’ The analysis for a violation of
 11
      CIPA is the same as that under the federal Wiretap Act [Electronic Communications
 12
      Privacy Act or “ECPA”]. Like its federal counterpart, this section of CIPA requires
 13
      the interception of an electronic communication.” Cline v. Reetz-Laiolo, 329 F.
 14
      Supp. 3d 1000, 1050–51 (N.D. Cal. 2018) quoting Cal. Pen. Code § 631 (other
 15
      citations omitted, emphasis added).
 16
              The Ninth Circuit has clarified that for a communication to be “intercepted”
 17
      under the ECPA, it must be acquired during transmission, not while it is in
 18
      electronic storage. Konop v. Hawaiian Airlines, Inc., 302 F.3d 868, 878 (9th Cir.
 19
      2002); Theofel v. Farey-Jones, 359 F.3d 1066, 1077 (9th Cir. 2004) (holding that
 20
      defendant did not “intercept” plaintiff’s emails when defendant gained unauthorized
 21
      access to plaintiff’s emails which were already delivered and held in electronic
 22
      storage by plaintiff’s service provider’s server); Bunnell v. Motion Picture Ass’n of
 23
      Am., 567 F. Supp. 2d 1148, 1153-54 (C.D. Cal. 2007) (holding defendant did not
 24
      “intercept” plaintiff’s messages where he configured plaintiff’s server so that
 25
      plaintiff’s messages were copied and forwarded from the server to defendant’s email
 26
      account). See also United States v. Barrington, 648 F.3d 1178, 1202 (11th Cir.
 27
      2011)(“[U]se of a keylogger will not violate the Wiretap Act if the signal or
 28
      WEST/291840615                        19
          DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                       COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 24 of 29 Page ID #:100



   1   information captured from the keystrokes is not at that time being transmitted
   2   beyond the computer on which the keylogger is installed (or being otherwise
   3   transmitted by a system that affects interstate commerce).”); United States v. Ropp,
   4   347 F.Supp.2d 831, 832 (C.D. Cal. 2004) (dismissing wiretap claim because a
   5   keylogging software intercepted signals between keyboard and computer’s
   6   processing unit, not electronic communications transmitted by a system that affects
   7   interstate commerce).
   8           Here, Hill fails to plead any facts (beyond mere conclusions) regarding how
   9   Jornaya allegedly intercepted her communications, which is fatal to her claim. In In
  10   re Vizio, Inc., Consumer Privacy Litig., 238 F. Supp. 3d 1204, 1227-28 (C.D. Cal.
  11   2017), the court granted a motion to dismiss where the plaintiffs made only
  12   conclusory allegations of the purported interception during transmission. In
  13   dismissing the plaintiffs’ federal Wiretap and Section 631 claims, the Court held
  14   that:
  15           Plaintiffs have not articulated with sufficient clarity when Vizio
               supposedly intercepted their communications. Besides their conclusory
  16
               allegation that Vizio intercepted their electronic communications
  17           “during transmission” (Compl. ¶ 128.), Plaintiffs rely on a rather
               inscrutable graphic with no textual explanation (id. ¶ 52) and vague
  18
               allegations about how Vizio’s data collection occurs “in real time” (id.
  19           ¶¶ 39, 41–42, 49, 62). While Plaintiffs need not prove their theory of
               interception on a motion to dismiss, Plaintiffs must provide fair notice to
  20
               Defendants of when they believe Vizio intercepts their communications.
  21           A written explanation of Plaintiffs’ theory of interception is particularly
  22           important in this case because the graphic Plaintiffs include in their
               Complaint suggests that Vizio transmits their data to its Inscape platform
  23           significantly after the data arrive at their Smart TVs. (See id. ¶ 52.)
  24   Id. Here, Hill does even less than the plaintiffs in Vizio with respect to her Section
  25   631 claim. She does not allege when or how Jornaya intercepted her
  26   communications, nor does she include any graphic attempting to illustrate the
  27   purported interception of a communication during transmission. Instead, she offers
  28   the bald elements of the statute and nothing more. (Compl. ¶¶ 25, 27.) This is
       WEST/291840615                        20
           DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                        COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 25 of 29 Page ID #:101



   1   insufficient, and perhaps unsurprising, given the publicly available documentation
   2   regarding how Jornaya’s technology actually works.9
   3           In fact, Hill has not and cannot plead facts regarding interception, because as
   4   detailed above, Jornaya’s technology has no capacity to intercept or monitor any
   5   communications and does not and cannot monitor a website’s visitor’s interactions
   6   in real-time. It further lacks the capacity to track mouse movements or clicks or to
   7   record keyboard clicks as they are entered. Instead, the JavaScript does nothing until
   8   the website user leaves a particular form field. At that point, the JavaScript initiates
   9   a network request to obtain the content of the user’s form field entry from the user’s
  10   own device’s RAM. The JavaScript does not “monitor” or “intercept”
  11   communications, because it obtains the information directly from the website
  12   visitor’s computer storage. The JavaScript does not and cannot “intercept” any
  13   communication while in transit, because it communicates directly with the website
  14   visitor’s device.10 (RJN, Exh. B.)
  15           Thus, because Jornaya’s technology did not “intercept” a communication
  16   while “in transit,” but instead accessed data directly from Hill’s device while that
  17   data was in storage, Hill’s section 631 claim fails as a matter of law.
  18
       9
  19     Hill’s failure to adequately allege how Jornaya’s technology works is troubling
       given that she and her counsel had ample opportunity to conduct a reasonable
  20   investigation into Jornaya’s technology prior to filing the Complaint. See Network
       Caching Tech., LLC v. Novell, Inc., No. C-01-2079-VRW, 2003 WL 21699799, at
  21   *7 (N.D. Cal. Mar. 21, 2003). Hill had access to publicly available documentation
       along with documents and information produced in the Quicken Case, and could
  22   have also conducted discovery regarding Jornaya’s technology in that case. Having
       failed to conduct a reasonable investigation under Rule 11 of the Federal Rules of
  23   Civil Procedure, Hill must not reaffirm or renew her inaccurate allegations in
       subsequent “presentations” to the court. See Committee Notes on Amendments to
  24   Federal Rules of Civil Procedure, 146 FRD 401, 586 (1993); MHC Investment Co.
       v. Racom Corp., 323 F.3d 620, 627 (8th Cir. 2003).
  25   10
          And again, Jornaya’s JavaScript only operates at the website owner or operator’s
       election, when the website owner or operator places the JavaScript on its website. It
  26   is not “Spyware,” but rather a third-party product offered to website owners, lead
       generators, mortgage lenders, insurance carriers, schools and others in order to
  27   verify consumer consent. This benefits marketers and consumers alike, by helping
       ensure that companies contact only those consumers who affirmatively consent to be
  28   contacted.
       WEST/291840615                        21
           DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                        COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 26 of 29 Page ID #:102



   1                    2.   Jornaya did not attempt to learn the “content or meaning” of
                             Hill’s communication.
   2
               As discussed above and confirmed by the records and information this Court
   3
       may consider in ruling on this Motion (RJN, Exh. B), Jornaya’s server automatically
   4
       applies a one-way hash function to render the contents of a user’s entries in the form
   5
       fields on the Website unintelligible to Jornaya (and anyone else). Additionally,
   6
       Jornaya does not receive the identity of the visitor to the website. Instead, it
   7
       generates a LeadiD that is associated with the particular website visit, but which has
   8
       no visibility into the user’s identity. Section 631 proscribes only attempting to learn
   9
       the “contents or meaning” of a communication, which Jornaya does not do. See In re
  10
       Zynga Privacy Litig., 750 F.3d 1098, 1106 (9th Cir. 2014) (“we hold that under
  11
       ECPA, the term ‘contents’ refers to the intended message conveyed by the
  12
       communication, and does not include record information regarding the
  13
       characteristics of the message that is generated in the course of the
  14
       communication.”); In re Google Inc. Cookie Placement Consumer Privacy Litig.,
  15
       988 F. Supp. 2d 434, 445 (D. Del. 2013), aff’d in part, vacated in part, remanded,
  16
       806 F.3d 125 (3d Cir. 2015) (same as applied to ECPA and CIPA); In re
  17
       Nickelodeon Consumer Privacy Litig., No. CIV.A. 12-07829, 2014 WL 3012873, at
  18
       *14 (D.N.J. July 2, 2014) (“The Wiretap Act claim must also fail because there are
  19
       no allegations that Defendants intercepted ‘contents’ of communications, as required
  20
       by the Act. In this regard, the Court agrees with the District of Delaware’s cogent
  21
       and persuasive Google Cookie decision, which holds that ‘contents’ as defined in
  22
       the Act consist of “information the user intended to communicate, such as the
  23
       spoken words of a telephone call.”).
  24
               Here, Jornaya did not store the equivalent of the “spoken words of a
  25
       telephone call.” Instead, it receives the equivalent of static. It is true that the hashed
  26
       values Jornaya receives can be used to verify the information that the website owner
  27
       received, but that is all that can be done with it. Put simply, Jornaya has no way to
  28
       WEST/291840615                        22
           DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                        COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 27 of 29 Page ID #:103



   1   take any of the information it received and to identify any website visitor, much less
   2   the contents of their webform submissions.
   3           D.       Hill’s CIPA Claims Fail Because She Consented to the Alleged
                        Activity.
   4
               Hill’s claims fail for the additional reason that she consented to the operation
   5
       of Jornaya’s script on the Website. Sections 631 and 632 of the Penal Code prohibit
   6
       certain activities only where no consent has been given. For example, section 631
   7
       holds liable anyone “who willfully and without the consent of all parties to the
   8
       communication, or in any unauthorized manner, reads, or attempts to read, or to
   9
       learn the contents or meaning of any message, report, or communication while the
  10
       same is in transit or passing over any wire, line, or cable, or is being sent from, or
  11
       received at any place within this state . . .” Cal. Pen. Code § 631. Likewise, section
  12
       632 states attributes liability to “[e]very person who, intentionally and without the
  13
       consent of all parties to a confidential communication, by means of any electronic
  14
       amplifying or recording device, eavesdrops upon or records the confidential
  15
       communication . . .” Cal. Pen. Code § 632. “Where lack of consent is an express
  16
       element of a claim, as is the case here, it must be alleged in the complaint,” and may
  17
       be challenged on a motion to dismiss. Garcia v. Enter. Holdings, Inc., 78 F. Supp.
  18
       3d 1125, 1136 (N.D. Cal. 2015).
  19
               And although “[Hill] denies having conferred [her] consent, the Court need
  20
       not accept as true any allegations contradicted by ‘matters properly subject to
  21
       judicial notice or by exhibit’ or ‘that are merely conclusory, unwarranted deductions
  22
       of fact, or unreasonable inferences.’” Id. Here, Suited Connector’s Privacy Policy
  23
       was conspicuously hyperlinked at the bottom of each and every page of the Website
  24
       visited by Hill. That Privacy Policy explicitly notified Hill that Suited Connector
  25
       shares certain information with third-parties like Jornaya.
  26
               Ms. Hill was therefore on notice that her information could be shared with
  27
       third-parties. See, e.g., Maghen v. Quicken Loans Inc., 94 F. Supp. 3d 1141, 1145
  28
       WEST/291840615                        23
           DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                        COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 28 of 29 Page ID #:104



   1   (C.D. Cal. 2015), aff’d in part, dismissed in part, 680 F. App’x 554 (9th Cir. 2017);
   2   In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1030 (N.D. Cal. 2014) (granting
   3   Yahoo’s motion to dismiss claim under Wiretap Act because email users agreed to
   4   terms of use and privacy policy). Here, Hill consented to Jornaya’s technology being
   5   embedded in the Website by virtue of the Privacy Policy located on each page of the
   6   Website, and she therefore has no claim under CIPA.
   7           Hill will undoubtedly claim that although the Privacy Policy was
   8   conspicuously hyperlinked on each page of the Website, she did not affirmatively
   9   assent to those terms. In fact, she alleges falsely that “[t]he [Website] lacked any
  10   clear or conspicuous disclosure language or disclaimer statement to notify Plaintiff
  11   in advance of Defendant’s interception, monitoring, or recording of her
  12   communications while interacting on the website.” (Compl. ¶ 29.) She further
  13   alleges that she did not press the “See my Results!” button on the last page of the
  14   webflow, but that even if she had pressed the button, she “had no reason to believe
  15   that any of her personal information would be intercepted, monitored, or recorded
  16   by Defendant or any other third-parties undisclosed to her by LMB.” (Id. ¶¶ 23, 24.)
  17   But these allegations contradict her admission that she “believed that only LMB
  18   and any other entities disclosed to her as recipients of her information by LMB
  19   would be able to intercept, monitor, or record Plaintiff’s personal information
  20   entered on the YourVASurvey.info website. ” (Id.) Her allegations of lacking
  21   disclosure or notice are thus nonsensical, given the fact that both Suited Connector’s
  22   Privacy Policy and LMB’s Privacy Policy were conspicuously hyperlinked on that
  23   page, and each had robust disclosures regarding third party JavaScript, with LMB’s
  24   Privacy Policy explicitly identifying Jornaya by name. (Smith Decl., ¶ 7, Exh B.)
  25   Hill cannot square her allegations that she “had no reason to believe that any of her
  26   personal information would be intercepted, monitored, or recorded by Defendant,”
  27   with her admission that she “believed . . . other entities disclosed to her . . . would be
  28   able to intercept, monitor or record” her personal information. As shown, Jornaya is
       WEST/291840615                        24
           DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                        COMPLAINT
Case 5:20-cv-01352-JWH-KK Document 26 Filed 10/05/20 Page 29 of 29 Page ID #:105



   1   such an “other entit[y]” for which she believed would have access to her
   2   information.
   3           And while Hill may claim that she did not affirmatively consent to those
   4   terms by clicking submit or otherwise indicating agreement, “that argument is
   5   germane to a clickwrap agreement, not a browsewrap agreement, which is at issue
   6   here. Unlike a clickwrap agreement, a browsewrap agreement does not require the
   7   user to manifest assent to the terms and conditions expressly; rather, a party instead
   8   gives his assent simply by using the website. Where a browsewrap agreement is at
   9   issue, the terms of the agreement are binding, even if the user did not actually
  10   review the agreement, provided that the user had actual knowledge of the agreement
  11   or the website put ‘a reasonably prudent user on notice of the terms of the
  12   contract.’” Garcia, 78 F. Supp. 3d 1125 at 1137. Here, Hill was on notice of the
  13   terms of a privacy policy that governed how her information would be used and/or
  14   shared with third-parties by virtue of her use of the website and the hyperlinked
  15   Privacy Policy. As such, her CIPA claims fail as a matter of law.
  16   IV.     CONCLUSION
  17           For all of the foregoing reasons, Jornaya respectfully requests that the Court
  18   dismiss Hill’s Complaint with prejudice.
  19
        Dated:          October 5, 2020              By: /s Angela C. Agrusa
  20                                                    Angela C Agrusa
  21                                                    David Farkas
  22
  23
  24
  25
  26
  27
  28
       WEST/291840615                          25
             DEFENDANT LEAD INTELLIGENCE, INC. D/B/A JORNAYA’S MOTION TO DISMISS THE
                                          COMPLAINT
